DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.
 Response to Amendment
	The amendment filed 09/01/2022 details claim 1 as being amended, claims 6-7 being cancelled, and claim 14 being added.  Therefore, claims 1-5 and 8-14 are pending examination.
	The amendment is sufficient in overcoming the previously indicated grounds of rejection.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2022 was filed after the mailing date of the Final Office Action on 12/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong Oh (KR 101456091), hereinafter Oh.
Regarding claim 1, Oh teaches a fluid heater (Abstract; “he present invention relates to a heater for hot water heating that includes a plurality of heat exchange pipes, is capable of increasing hot water heating efficiency, and is capable of heating a plurality of liquids”) (See also paragraph 0002 of the translation which discloses heating water for coffee machines) (Figures 4-7) including:
a heater core (heater 20 bent having a u-shape) including first and second elongate co-extensive heater members (left and right members of the u-shape), 

    PNG
    media_image1.png
    443
    665
    media_image1.png
    Greyscale

Figure 5 

a conduit (30 including first and second pipes 31, 32) with an input end for fluid to be heated and an output end for heated fluid (31, 32 inherently have an input end and an output end in order to receive water to be heated and output heated water. See paragraphs 0030 and 0037 of the translation), the conduit wound onto the heater members in a winding pattern including a set of first winding loops wound around the first heater member and a set of second winding loops wound around the second heater member (See Figure 5, above), the first winding loops interleaved with the second winding loops (“Interleave” is defined as “to arrange in or as if in alternate layers.”  See www.merriam-webster.com/dictionary/interleave viewed on 09/13/2022) (Figures 6-7 show the loops of 31 and the loops of 32 being arranged in an alternating manner), and 
centering members (Figure 6; centering members generally taken as support elements 55) between the first winding loops and the first heater member and between the second winding loops and the second heater member (See Figures 6-7), 

    PNG
    media_image2.png
    789
    740
    media_image2.png
    Greyscale

Figure 6

wherein the centering members include at least one channel-shaped body embracing one of the first and the second heater members and at least one longitudinal fin protruding radially outwardly of the channel-shaped body (As shown above in annotated Figure 6), 

    PNG
    media_image3.png
    789
    740
    media_image3.png
    Greyscale

Figure 6

    PNG
    media_image4.png
    270
    735
    media_image4.png
    Greyscale

Figure 7

wherein the centering members each include at least one notch that embraces a corresponding loop of the first or second winding loops (See above annotated Figures 5-6) (See also paragraph 0051 of the translation that details element 54 having a “concave-convex shape such that an upper surface thereof corresponds to the inner circumferential shape” of 30 so that tubes 31 and 32 are “seated in the concave-convex groove.”).
	Regarding claim 2, Oh teaches, as applied in claim 1, each claimed limitation and further teaches wherein: 

    PNG
    media_image5.png
    598
    639
    media_image5.png
    Greyscale

Figure 4

the first winding loops are wound on the first heater member in a first winding direction (See above annotated Figure 4), and 
the second winding loops are wound on the second heater member in a second winding direction, the second winding direction opposite to the first winding direction (See above annotated Figure 4).

    PNG
    media_image6.png
    539
    397
    media_image6.png
    Greyscale

Figure 4
Regarding claim 4, Oh teaches, as applied in claim 1, each claimed limitation and further teaches including a fork-shaped heater core with two prongs providing the first and second heater members and a loop portion between the prongs (See annotated Figure 4, above).

    PNG
    media_image7.png
    576
    786
    media_image7.png
    Greyscale

Figure 7

Regarding claim 8, Oh teaches, as applied in claim 1, each claimed limitation and further teaches including wherein the set of first winding loops and the set of second winding loops include mutually facing cusp-shaped regions (Cusp shaped regions indicated above, brought about by the first and second loops being interleaved, and defining the space between the loops and the heater 20) with the at least one longitudinal fin insertable longitudinally into said cusp-shaped regions (as shown above).  

    PNG
    media_image3.png
    789
    740
    media_image3.png
    Greyscale

Figure 6

    PNG
    media_image4.png
    270
    735
    media_image4.png
    Greyscale

Figure 7

Regarding claim 9, Oh teaches, as applied in claim 1, each claimed limitation and further teaches including wherein the at least one longitudinal fin includes a set of notches providing passageways for the first winding loops and the second winding loops of the conduit (See Figures 6-7, above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh and in view of Wu et al. (U.S. Publication 2017/0211843; 371 date of 01/23/2017), hereinafter Wu.
Regarding claim 5, Oh teaches, as applied in claim 4, each claimed limitation and except for a spacer member between the loop portion of the heater core and the sets of winding loops of the conduit.
Wu teaches that it is known in the art of fluid heaters (para. 0002; continuous flow heaters for heating water) (Figures 1-3; conduit 11 and heating element 12) to use a spacer element (13) between the heating element (12) and the conduit (11) (para. 0048, gap 19 exists between conduit 11 and heating element 12, where spacer element 13 occupies a part of gap 19 and holds conduit 11 and heating element 12 in relative position to each other).
The advantage of combining the teachings of Wu is that in doing so would provide a means for maintaining relative positioning between the conduit and the heating element.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Oh, with Wu, by adding between the loop portion of the heater core and the sets of winding loops of the conduit of Oh, with the spacer element of Wu, in order to provide a means for maintaining relative positioning between the conduit and the heating element.
Claim(s) 3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh and in view of Kimolaev et al. (WO2013/019094).
Regarding claim 10-11, Oh teaches, as applied in claim 1, each claimed limitation and except for the conduit being wound onto the first and second heater members in an hourglass-shaped winding trajectory.
Kimolaev teaches that it is known in the art of electric water heaters (Abstract; heating a liquid medium and can be used for producing hot water for domestic requirements) (Fig. 1, heater 1) for a heater to include:

    PNG
    media_image8.png
    683
    636
    media_image8.png
    Greyscale

a heater core (heater 5, which is bent into a U-shaped portion) including first and second elongate co-extensive heater members (left and right linear portions of 5), and
a conduit (9) with an input end (3) for fluid to be heated and an output end (4) for heated fluid, the conduit (9) wound onto the heater members (5) in a winding pattern including a set of first winding loops wound around the first heater member and a set of second winding loops wound around the second heater member, the first winding loops interleaved with the second winding loops (As shown above in annotated Figure 1).
Kimolaev further teaches wherein the conduit is wound onto the first and the second heater members in an hourglass-shaped winding trajectory (For context the examiner references paragraph 0014 of the instant application which states that “…the winding may resemble the shape of an hourglass or a figure eight or an infinity sign with helical development in height….”) (Kimolaev, as shown in Figure 1, teaches the conduit being wound in such a manner as to produce an hourglass-shaped winding trajectory).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Oh, with Kimolaev, by replacing the shape of the windings of Oh, with the teachings of Kimolaev, for in doing so would merely amount to a change in the shape of the winding about the heater members which is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that such a configuration was significant.  See MPEP 2144.04-IV-B.
Regarding claim 10-11, Oh teaches, as applied in claim 1, each claimed limitation and except for including heat-conductive material applied onto the heater members and the winding loops of the conduit wound onto the heater members (claim 10) and wherein the heat-conductive material fills the space between the heater members and winding loops of the conduit wound onto the heater members (claim 11).
Kimolaev teaches that it is known in the art of electric water heaters (Abstract; heating a liquid medium and can be used for producing hot water for domestic requirements) (Fig. 1, heater 1) for a heater to include:

    PNG
    media_image8.png
    683
    636
    media_image8.png
    Greyscale

a heater core (heater 5, which is bent into a U-shaped portion) including first and second elongate co-extensive heater members (left and right linear portions of 5), and
a conduit (9) with an input end (3) for fluid to be heated and an output end (4) for heated fluid, the conduit (9) wound onto the heater members (5) in a winding pattern including a set of first winding loops wound around the first heater member and a set of second winding loops wound around the second heater member, the first winding loops interleaved with the second winding loops (As shown above in annotated Figure 1).
Kimolaev further teaches including heat-conductive material (Abstract; “…producing heat energy from electric energy comprises arranged an electric heating element in the vicinity of a heat-accumulating substance in a housing insulated from the surrounding space…which is filled with a heat-transfer agent…heat being transferred from the heating element to the liquid to be heated through the pipe walls by means of the heat-transfer agent which is in the solid state of aggregation and fills the free space around the heating element and the pipe…”) (8) applied onto the heater members and the winding loops of the conduit wound onto the heater members and wherein the heat-conductive material fills the space between the heater members and winding loops of the conduit wound onto the heater members (as cited above, “fills the free space around the heating element and the pipe”).  
The advantage of combining the heat conductive material of Kimolaev is that in doing so would increase the heat conduction between the heating element and conduit, thereby improving heating of the water flowing through the conduit.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Oh, with Kimolaev, by adding between the heater members of the heater core and the winding loops of the conduit of Oh, with the teachings of Kimolaev, in order to increase the heat conduction between the heating element and conduit, thereby improving heating of the water flowing through the conduit.
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh and in view of Pirker et al. (U.S. Publication 2015/0059586).
Regarding claims 12-13, Oh, as applied to claim 1, teaches each claimed limitation including a liquid source in liquid transfer communication with the input end of the conduit of the fluid heater (a source of liquid is inherently required in order to provide water to conduit 30) and a power supply source for energizing the heater core of the fluid heater (para. 0029 and 0031 of the translation discloses supplying the heater with power to generate heat.  A power supply source, although not shown in the Figures, is necessarily required in order for the heater to operate as intended). 
Oh teaches the fluid heater being used for a coffee machine (para. 0002) but is silent on a user member of heated fluid in fluid transfer communication with the output end of the conduit of the fluid heater (claim 12).  Oh is further silent on said source of liquid for preparing beverages in liquid transfer communication with the input end of the conduit of the fluid heater, a brewing chamber loadable with a beverage precursor, the brewing chamber in fluid transfer communication with the output end of the conduit of the fluid heater and configured for dispensing beverages obtained by brewing said precursor by means of heated fluid from the fluid heater (claim 13).
Pirker teaches that it is known in the art of beverage machines (Para. 0001; “The present invention concerns a heating unit, particularly a heating unit usable in a beverage preparation machine for use with a capsule comprising a beverage preparation ingredient, said capsule being designed to be inserted into said machine for preparation of a beverage by mixing, under pressure, a fluid and said ingredient in the capsule.”) (figure 1, machine 1) for the machine to include:
a fluid heater (heater 100; figure 3) (heater 100 includes a heating element 104 having first and second elongate members-vertical portions, an a fluid conduit 101 having an inlet 102 and outlet 107.  Para. 0053 states that heating element 104 is adapted for heating the liquid)
a liquid source in liquid transfer communication with the input end of the conduit of the fluid heater (para. 0053; “…pre-heating tube 101 for receiving a fluid, preferably a liquid like water, e.g. a pumped from a fluid reservoir (not shown; see e.g. 2 in FIG. 1). The pre-heating tube comprises a tube inlet 102 and a tube outlet 107 terminating in or connecting with a heating chamber 108 in the housing 103….”) (Figure 1 shows fluid reservoir 2) and -4-DE MANGOAtty Docket No.: DMB-4636-441Appl. No.: To Be Assigneda power supply source for energizing the heater core of the fluid heater (inherently disclosed as a power supply of some kind is necessarily present in order for the heating element 104 to heat the fluid).
Pirker further teaches a user member (heating chamber 108) of heated fluid in fluid transfer communication with the output end (107) of the conduit (101) of the fluid heater (100) (para. 0053; “…tube outlet 107 terminating in or connecting with a heating chamber 108 in the housing 103…” and “…pre-heating tube 101 is located at least partly within the housing 103 and in such a way that the heating element 104 will heat a liquid inside the pre-heating tube 101 when the liquid passes through the pre-heating tube 101 from the tube inlet 102 to the tube outlet 107.”).  
Pirker further teaches a source of liquid for preparing beverages in liquid transfer communication with the input end of the conduit of the fluid heater (para. 0053; “…pre-heating tube 101 for receiving a fluid, preferably a liquid like water, e.g. a pumped from a fluid reservoir (not shown; see e.g. 2 in FIG. 1). The pre-heating tube comprises a tube inlet 102 and a tube outlet 107 terminating in or connecting with a heating chamber 108 in the housing 103….”) (Figure 1 shows fluid reservoir 2), a brewing chamber (brewing head 3) loadable with a beverage precursor (capsule 200 includes at least one beverage preparation ingredient), the brewing chamber in fluid transfer communication with the output end of the conduit of the fluid heater and configured for dispensing beverages obtained by brewing said precursor by means of heated fluid from the fluid heater (para. 0046; “…a predetermined volume of the fluid from the reservoir 2 to the brewing head 3, such that the fluid can be injected into the capsule to mix with the ingredient under pressure, and thereby produce a predetermined volume of beverage which then is dispensed e.g. in a cup or other container (not shown) e.g. placed onto a tray or the like 4….” Para. 0047, heater 100 selectively heats the fluid pumped from the reservoir 2 before it enters the capsule.).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Oh, with Pirker, by adding to the coffee machine using the fluid heater of Oh, with the teachings of Pirker, in order to provide a means for producing a coffee-based beverage from a capsule (para. 0001-0002 of Pirker).
Claim 14 recites substantially the same claim language as recited in claims 1, 12, and 13.  Accordingly, claim 14 stands rejected for the same reasons as articulated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761